273 S.W.3d 585 (2009)
STATE of Missouri, Respondent,
v.
Kyle M. SHORT, Jr., Appellant.
No. ED 90809.
Missouri Court of Appeals, Eastern District, Division Three.
January 20, 2009.
*586 Matthew Ward, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jonathan H. Hale, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Kyle Short, Jr. ("Defendant") appeals from the judgment of the trial court following jury convictions for three counts of statutory rape in the second degree and one count of attempted victim tampering in violation of section 566.034 RSMo Cum. Supp. 2006 and section 575.270 respectively. Defendant was charged as a persistent offender, and sentenced to terms of ten years' imprisonment for each of the statutory rape convictions, with these sentences to run concurrently, and ten years' imprisonment for the attempted victim tampering conviction, with that sentence to run consecutive to the other sentences.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).